OPINION
By the Court,
Thompson, C. J.:
The respondents have refused to approve a condominium map which the petitioners submitted pursuant to NRS 117.-027(3). Consequently, the petitioners initiated this original proceeding in mandamus to compel the respondents’ approval thereof. Following oral argument, we ordered that a writ of mandate issue forthwith. This opinion is in explanation of that order. •
The petitioners own Lot 555 in the Summit Village Subdivision, Douglas County, on which they have caused to be constructed the Tramway Condominium Apartments. The project is within the Kingsbury General Improvement District. The Kingsbury Water Corp. is authorized to supply water to Lot 555 and has certified that it has an adequate water supply for the entire Summit Village Subdivision. Presently, there is being constructed a closed in sewer system for servicing the area within the improvement district. The system has received the approval of proper federal and state agencies and will be completed by tire fall of this year. There is no suggestion of pollution, inadequate water quality or quantity. All- water used by the Tramway Condominium Apartments comes from the Lake Tahoe Basin and will be returned to the Lake Tahoe Basin by natural gravity through the closed sewer system with the exception of minimal amounts used for lawn care.
*191The condominium units were constructed at great expense to the petitioners. The construction loan therefor, together with accrued interest is past due. The lending institution threatens immediate foreclosure unless the delinquency is cured, or the requisite condominium map approval is secured from the respondents to allow the sale of the condominium units as originally contemplated by the petitioners.
The facts which we have related are not in dispute. The respondents, however, assert that if they were to grant approval of the condominium map in accordance with NRS 117.-027(3),1 they would somehow violate the California-Nevada Interstate Compact, NRS 538.600, insofar as it pertains to the Lake Tahoe Basin. The term “Lake Tahoe Basin” is, by the compact, designated to be “the drainage area naturally tributary to Lake Tahoe. . . .” Art. II. One of the main purposes of the compact is “to permit the orderly integrated and comprehensive development, use, conservation and control of water within the Lake Tahoe Basin.” Art. I. Since all water to be used by the petitioners comes from within the Lake Tahoe Basin and will, except for minimal amounts used for lawn care, be returned by natural gravity to the Lake Tahoe Basin, there would appear to be no violation of the underlying purpose of the compact. We shall not speculate whether the Tramway Condominium Apartments are themselves wholly or only partially “within the Lake Tahoe Basin” since relevant factual data on that subject is not contained in the record before us.
The appropriate certificate from the health division of the department of human resources approving the condominium map concerning sewage disposal, water pollution, and water quality shall be given, and the state engineer shall, by his review, approve the water quantity therefor.
Mowbray, Gunderson, Batjer, and Zenoff, JJ., concur.

NRS 117.027(3). “At the time any condominium map or plan is presented to the county recorder for recording the following certificates shall be presented to be recorded immediately prior to such map or plan:
“1.....
“2.....
“3. A certificate from the health division of the department of human resources showing that the health division has approved the map or plan concerning sewage disposal, water pollution, water quality and, subject to review by the state engineer, water quantity.”